Citation Nr: 1205403	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  10-41 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for bilateral hearing loss disability. 

2.  Entitlement to an evaluation in excess of 10 percent for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

N. L. Rippel


INTRODUCTION

The Veteran served on active duty from January 1951 to January 1955. 

This case comes before the Board of Veterans' Appeals  (Board) on appeal of a rating decision issued in November 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas. 

In October 2010 the Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO in Lincoln, Nebraska.  A transcript of the proceeding is associated with the claims file. 

The Veteran's claim for an evaluation in excess of 20 percent for bilateral hearing loss disability is addressed in the Remand that follows the Order section below.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran experiences bilateral tinnitus and is assigned a 10 percent rating, the maximum rating authorized under Diagnostic Code 6260. 



CONCLUSION OF LAW

There is no legal basis for the assignment of an evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic Code 6260 (2010); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was provided adequate VCAA notice in an October 2009 letter, prior to the November 2009 rating decision on appeal. 

The Board also finds the Veteran has been afforded adequate assistance in regard to the claim.  The Veteran's service treatment records (STRs) are of record, and post-service treatment records have been obtained from VA.  The Veteran has been afforded appropriate VA medical examination in response to the claim herein decided.  Neither the Veteran nor his representative has identified any other evidence that could be obtained to substantiate the claim, and the Board is also unaware of any such evidence.  The Veteran has also been afforded a hearing before the Board. 

Accordingly, the Board will address the merits of the claim. 

Analysis 

Service connection and a 10 percent rating were awarded for tinnitus in a February 2003 rating decision.  The current claim for an increased was received in August 2009.  The Veteran seeks a higher rating for tinnitus based on a constant sound of motors revving in his head. 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011). 

Tinnitus is evaluated under the criteria of 38 C.F.R. § 4.87, Diagnostic Code 6260, which was revised effective on June 13, 2003, to clarify existing VA practice that only a single 10 percent rating is assigned for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2. 

Accordingly, the Veteran's 10 percent evaluation is the maximum schedular evaluation for tinnitus. 

The Veteran and his wife have testified that tinnitus makes it difficult for him to distinguish words in conversation and that he has a constant whirling sound in his head similar to an engine revving.  In essence, the Veteran, and his wife assert that basing evaluations on VA testing rather than real life situations is not wholly accurate in assessing his condition's severity.  They further testified that this greatly impacts those in his daily life.  His wife noted that she has to make sure he is not a victim of scams on the phone, which has happened in the past.  

As noted, the Veteran's currently-assigned 10 percent rating is the maximum schedular benefit available for tinnitus.  The Board must accordingly determine whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a). 

In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the manifestations of the Veteran's tinnitus are contemplated by the schedular criteria.  The rating criteria reasonably describe the disability level and symptomatology described by the Veteran and his wife.  Although the Board has sympathetically considered the testimony and lay statements, there is no indication in the record that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  The Board has therefore determined that referral of this claim for extra-schedular consideration is not in order.


ORDER

Entitlement to an evaluation in excess of 10 percent for tinnitus is denied. 


REMAND

The Veteran testified before the undersigned that he had a VA audiological examination at the Omaha VA medical center (VAMC) in October 2011, about one week prior to his hearing.  The report of that hearing is not of record.  

The Veteran and his wife also testified to his increased hearing difficulties, particularly with hearing women's voices, telephone conversation, fire alarms and driving noises.  His wife explained that he fell victim to a telephone scam because he could not hear properly.  In essence, they testified to considerable functional effects of the hearing disability.

The Veteran was afforded a VA audiological examination in November 2009.  The examiner provided the requisite audiometric findings.  The report also includes the following: "DAILY ACTIVITIES NOT AFFECTED: Ambulating; Dressing; Feeding; Bathing; Driving; Toileting: Grooming."  The Board does not find this to be an adequate comment on the functional effects of the hearing disability in view of the current complaints.  The Court has held that, "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007). 

Accordingly, the report of the October 2011 VA examination must be obtained and associated with the claims folder prior to Board review.  Moreover, the report must be reviewed by the RO for completeness and compliance with the Court's directive in Martinak v. Nicholson, supra, inasmuch as it must fully describe the functional effects caused by a hearing disability.  If found to be inadequate, an addendum must be obtained.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertaining to treatment or evaluation of the service-connected Veteran's bilateral hearing loss during the period of this claim. 

2.  The RO or the AMC should associate the report of the aforementioned October 2011 VA audiological evaluation with the claims folder.  The report should be reviewed for completeness.  If it is found that the examiner has failed to fully describe the functional effects of the Veteran's hearing loss disability on his daily activities and in an occupational setting, the report should be returned so that the examiner, or a suitable substitute, may prepare an addendum addressing these functional effects.  The rationale for any opinions expressed must also be provided.  Only in the event that no examination report is located should a new examination should be conducted.  

3.  The RO or the AMC should also undertake any other development it determines to be warranted. 

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  The requisite period of time for a response should be afforded.  Thereafter, the case should be returned to the Board for further appellate action, if otherwise in order. 

By this remand, the Board intimates no opinion as to any final outcome warranted. 

No action is required of the Veteran until he is otherwise notified, but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2011).



______________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


